DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-17, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. No.: US 2013/0120630 A1); hereinafter referred to as “Kim”.
Regarding claim 1, Kim discloses a method for regulating temperature on a neurostimulator programmer configured to communicate with a neurostimulator device, the method comprising: receiving, by one or more processors (e.g. see figure 5 element 100), a first temperature information from one or more sensors (e.g. see figure 5 
Regarding claim 2, Kim discloses the one or more sensors comprises a display sensor (e.g. see figure 5 element 155) disposed within a housing of the neurostimulator programmer, the display sensor being disposed near an inverter that powers a display of the neurostimulator programmer.
Regarding claim 3, Kim discloses the inverter is a cold-cathode fluorescent lamp (CCFL) backlight inverter, and wherein the display is an LCD display (e.g. see [0028], [0031], [0074]).

	Regarding claim 5, Kim discloses the one or more sensors comprises a charger sensor (e.g. see figure 5 element 165) disposed near the charger module of the neurostimulator programmer.
	Regarding claim 6, Kim discloses the respective sensor-specific threshold value corresponding to the charger sensor is about 42 degrees Celsius (e.g. see figures 4-5, [0058]-[0059], [0069]-[0070]).
	Regarding claim 7, Kim discloses the first temperature information comprises a first temperature value associated with a first sensor disposed near an inverter that powers a display of the neurostimulator programmer (e.g. see figure 5 element 155), and further comprises a first temperature value associated with a second sensor disposed at a different location (e.g. see figure 5 elements 105, 145, 165).
	Regarding claim 8, Kim discloses the second sensor is disposed near the charger module of the neurostimulator programmer (e.g. see figure 5 element 165).
	Regarding claim 9, Kim discloses the first temperature information comprises a first temperature value associated with a sensor disposed near a CPU of the neurostimulator programmer (e.g. see figure 5 element 105), further comprising: adjusting a clock speed of the CPU based on the first temperature value (e.g. see figure 4 step 433).

	Regarding claim 11, Kim discloses the respective sensor associated with the one of the first temperature values is the same as the respective sensor associated with the one of the second temperature values (e.g. see figure 5 element 105).
	Regarding claim 12, Kim discloses the reduced charge rate is 25% of a maximum charge rate (e.g. see [0065]).
	Regarding claim 13, Kim discloses the second temperature information is received after a predetermined first period of time elapses after reducing the charge rate of the charger module (e.g. see figures 4-5, [0058]-[0059], [0069]-[0070]).
	Regarding claim 14, Kim discloses the predetermined first period of time is about 1 minute (e.g. see figures 4-5, [0058]-[0059], [0069]-[0070]).
	Regarding claim 16, Kim discloses determining that one of the second temperature values exceeds a respective sensor- specific threshold value, wherein the respective sensor-specific threshold value corresponds to the respective sensor associated with the one of the second temperature values; and in response to determining that the one of the second temperature values exceeds its respective sensor-specific threshold value, reducing a brightness level of a display of the neurostimulator programmer by a predetermined brightness-reduction amount (e.g. see [0038], [0045], [0048], [0053], [0067]).

	Regarding claim 28, Kim discloses receiving, by one or more processors, a first temperature information from one or more sensors associated with the neurostimulator programmer, wherein the first temperature information comprises one or more first temperature values, each of the first temperature values being associated with a particular one of the sensors (e.g. see figure 4, [0058]-[0059]); determining, by one or more of the processors, that one of the first temperature values exceeds a respective sensor-specific threshold value, wherein the respective sensor-specific threshold value corresponds to the respective sensor associated with the one of the first temperature values (e.g. see figure 4, [0058]-[0059]); in response to determining that the one of the first temperature values exceeds its respective sensor-specific threshold value, reducing a functionality of a first heat-generating component (e.g. see figure 4, [0058]-[0059]); receiving, by one or more of the processors, a second temperature information from one or more of the sensors, wherein the second temperature information comprises one or more second temperature values, each of the second temperature values being associated with a particular one of the sensors (e.g. see figure 4, [0058]-[0059]); determining, by one or more of the processors, that one of the second temperature values exceeds a respective sensor-specific threshold value, wherein the respective sensor-specific threshold value corresponds to the respective sensor associated with the one of the second temperature values (e.g. see figure 4, [0058]-[0059]); and in response to determining that the one of the second temperature values exceeds its .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jiang et al. (Pub. No.: US 2016/0045751 A1); hereinafter referred to as “Jiang”.
Regarding claim 52, Kim discloses one or more sensors for sensing temperature (e.g. see figure 5 elements 105, 145, 155, 165); and one or more processors (e.g. see element 100) configured to: receive a first temperature information from one or more of the sensors, wherein the first temperature information comprises one or more first temperature values, each of the first temperature values being associated with a particular one of the sensors (e.g. see figures 4-5, [0058]-[0059], [0069]-[0070]); determine that one of the first temperature values exceeds a respective sensor-specific 
Kim discloses the claimed invention except for a neurostimulator device, a neurostimulator programmer, and a portable housing. Jiang teaches that it is known to use such a modification as set forth in figure 1 elements 60, 100, [0082] to provide a completely integrated, synchronized neurostimulation external/internal system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a neurostimulator device, a neurostimulator programmer, and a portable housing as taught by Jiang in the system/method of Kim, since said modification would provide the predictable results of a completely integrated, synchronized neurostimulation external/internal system.

Allowable Subject Matter
s 15 and 18-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/P.C.E/Examiner, Art Unit 3792

/Amanda K Hulbert/Primary Examiner, Art Unit 3792